MORRIS, Judge.
Robert Valenta appeals a final judgment of the circuit court adopting the magis*593trate’s report on his and Linda Valenta’s petitions for modification of child support and parental responsibility. Mr. Valenta raises several issues on appeal, but we only find merit in his argument that the magistrate erred in failing to order that he is no longer responsible for half of the child’s private school tuition.
As a result of the parties’ dissolution of marriage, Mr. Valenta was ordered to pay child support to Ms. Valenta as well as half of the child’s private school tuition and costs, and a judgment was later entered against him for arrears in child support and tuition. In his petition for modification, Mr. Valenta sought child support from Ms. Valenta based on a change in the parties’ financial circumstances. At the hearing on the parties’ petitions for modification, Ms. Valenta testified that she pays for all of the child’s private school tuition and she agreed to continue solely paying for the tuition in the future. The magistrate relied on Ms. Valenta’s “extraordinary efforts” in this regard and “abat[ed] the nominal amount of child support owed to [Mr. Valenta] until the child’s private schooling [i]s terminated.” But the magistrate did not expressly terminate Mr. Va-lenta’s obligation to pay for half of the child’s private school tuition in the future. We agree with the magistrate’s decision to deny Mr. Valenta’s request for child support, but we remand for the trial court to enter an order clarifying that Mr. Valenta is no longer obligated to pay for half of the child’s remaining private school tuition.
Affirmed; remanded.
SILBERMAN and WALLACE, JJ„ Concur.